Name: COMMISSION REGULATION (EEC) No 2956/93 of 27 October 1993 amending Commission Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  economic policy
 Date Published: nan

 28 . 10 . 93 Official Journal of the European Communities No L 267/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2956/93 of 27 October 1993 amending Commission Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1552/93 (2), and in particular Articles 10 (4) and 12 thereof, Whereas, pursuant to Article 10 (4) of Regulation (EEC) No 1765/92, the Commission may decide that certain varieties of durum wheat are ineligible for the supplement referred to in Article 4 (3) and (4) ; whereas in the absence of such a decision , the varieties previously excluded by the Member States on the grounds of quality become eligible ; whereas in order to avoid any risk of an increase in the production of these varieties of lower quality, the exclusion provided for in Commission Regulation (EEC) No 2780/92 P) should be extended for 1994/95 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 7 (3) of Regulation (EEC) No 2780/92 'for the 1993/94 marketing year' is hereby replaced by 'for the 1994/95 marketing year.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 154, 25. 6. 1993, p. 19 . 0 OJ No L 281 , 25 . 9 . 1992, p. 5 .